Citation Nr: 0330676	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-14 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to additional convalescent benefits under 
the provisions of 38 C.F.R. § 4.30 (2003).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from January 1968 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was hospitalized on June 4, 2001, for "same-
day" surgery in connection with a service-connected 
disability.

2.  His physician said the veteran could return to work on 
July 30, 2001, and he did so.

3.  The veteran has been awarded convalescent benefits under 
the provisions of 38 C.F.R. § 4.30 from June 4, 2001, to 
July 31, 2001.


CONCLUSION OF LAW

Convalescent benefits, in addition to those already awarded 
and paid, are not warranted.  38 U.S.C.A. § 5111(a) (West 
2002); 38 C.F.R. §§ 3.31, 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran sustained an abdominal shell fragment wound in 
May 1969, and a March 1970 RO decision granted service 
connection for the residuals of same.

An incisional hernia developed at the proximal end of the 
abdominal scar and, on June 4, 2001, the veteran was 
admitted to a VA hospital and underwent "same-day" surgery 
to repair the incisional hernia.  He was discharged later 
that day.  He returned to the hospital for follow-up, and 
was told he could return to work on July 16.  However, the 
evidence of record suggests that his doctor released him to 
return to work on July 30, 2001, and a statement from his 
employer indicates that he was off work from June 4 to July 
31, 2001.

The March 2002 RO decision awarded convalescent benefits 
under the provisions of 38 C.F.R. § 4.30 effective June 4, 
2001.  The decision also provided that a 10 percent 
evaluation would resume effective on August 1, 2001.

At a February 2003 hearing, the veteran conceded that he 
returned to work on July 30, 2001, and did not contend that 
his convalescent benefits should be extended beyond that 
date.  Rather, he contended that he was off work for nearly 
two months, but only received one month's worth of monetary 
convalescent benefits.

The veteran's contention is understandable, but it results 
from a misunderstanding of the applicable law.  Although he 
was granted convalescent benefits effective June 4, 2001, as 
a matter of law, the "payment of monetary benefits . . . may 
not be made to an individual for any period before the first 
day of the calendar month following the month in which the 
award . . . became effective . . . ."  38 U.S.C.A. 
§ 5111(a); 38 C.F.R. § 3.31.  Thus, the veteran was entitled 
to convalescent benefits from June 4 to July 31, 2001, and 
that is what was awarded.  However, under the law, that 
award amounts to one month's worth of convalescent benefits, 
and additional monetary convalescent benefits are not 
warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board considered the application to this case of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate the claim, notice of the evidence VA 
will obtain, and notice of the claimant's responsibilities 
with regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence, duties 
collectively referred to as the "duty to assist."  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here and in Sabonis, 
there is no dispute as to the facts, and the law is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Additional convalescent benefits, under the provisions of 
38 C.F.R. § 4.30, are denied.


REMAND

The veteran has tested positive for hepatitis C and, except 
for one or more blood transfusions he contends he received 
in service during the course of treatment for his shell 
fragment wounds, he denies risk factors for the disease.  In 
a January 2002 report, the VA doctor who examined him in 
September 2001 said that, if the veteran was given a blood 
transfusion during the course of treatment for his shell 
fragment wounds, it was the likely source of his hepatitis 
C.  The problem is that, although his separation examination 
noted his abdominal shell fragment wound, his service 
medical records otherwise make no mention of treatment for 
it.

On the VA claim form he submitted in September 1969, the 
veteran reported treatment for his shell fragment wounds 
from May 12 to May 16 at the 85th Evacuation Hospital in Phu 
Bai, from May 17 to May 24 at the 106th General Hospital in 
Yokohama, from May 24 to May 28 at the Travis Air Force Base 
hospital, and from May 28 to his September 10 separation at 
the Fort Ord post hospital.  None of the records of that 
treatment are in the file.  The veteran may have some of 
them, but all of his inpatient treatment records should be 
available from the National Personnel Records Center (NPRC).  
Thus, additional development of the evidence is warranted.

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran must be asked to submit 
any records of his inservice treatment 
for shell fragment wounds that he has in 
his possession.

2.  The RO must seek from NPRC clinical 
records of the veteran's May 1969 
treatment at the 85th Evacuation 
Hospital, at the 106th General Hospital, 
and at the Travis Air Force Base 
hospital.  Records of his May-September 
1969 treatment at the Fort Ord post 
hospital should also be secured.

3.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record.  If the 
decision on the veteran's claim is 
unfavorable, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



